By JUDGE THOMAS J. MIDDLETON
The motion before the court would require that Leonorah Iglesias and Horace Smyle answer any and all questions propounded to them concerning their relationship and/or adulterous activities.
That motion is denied. Further, the witness is not required to answer the specific questions asked at page 4, line 22; page 10, line 13; page 11, line 20; page 13, line 18; and page 19, line 22, of the deposition taken on January 29, 1990.
Upon review of the situation, it is my opinion that only specific questions asked can be ruled upon by the court. A court cannot state what questions should be asked in order to avoid a claim of the privilege against self-incrimination.
There is U. S. Supreme Court precedent to the effect that claims by a witness of protections under the Fifth Amendment cannot be used as a subterfuge. See, Zicarelli v. New Jersey State Commission of Investigation, 406 U.S. 472 (1972). Further, that case held that the Fifth Amendment was a protection from only real and substantial dangers of incrimination, not remote and speculative possibilities.